 Case: 1:20-cv-06563 Document #: 45 Filed: 12/17/20 Page 1 of 1 PageID #:1577

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Sneaker Match LLC
                                  Plaintiff,
v.                                                    Case No.: 1:20−cv−06563
                                                      Honorable Mary M. Rowland
John Does (1−10), et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: Telephonic hearing set
for 12/22/20 at 9:30AM CST Parties should call 866−434−5269; access code 3751971.
Please note that the Court's conference call−in will be used by all cases that are on the
Court's calendar for the said date, therefore counsel must be in a quiet area while on the
line and must have the telephone muted until your case is called by the Court. When your
case is called, please unmute your phone and remember to say your name each and every
time you speak. Once the Court has heard your case you shall disconnect from the
conference line. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
